Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,535,200. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of each corresponds.
Detailed analysis for claim 1 is provided below.
Claim 1 of the application
Patent ‘200
Comparison
A method, comprising: receiving, from multiple electronic devices by an augmented reality server process, information identifying a trigger item that triggers a respective augmented reality session on a respective electronic device of the multiple electronic devices;
Claim 1: A method, comprising: receiving, by an augmented reality server from a plurality of electronic devices communicatively connected to the augmented reality server over a network, information relating to physical target captures at the plurality of electronic devices, the physical target captures triggering generation of augmented reality presentations at the plurality of electronic devices, the 

determining, by augmented reality server process, whether the information from the multiple electronic devices relates to same physical target; and 
Claim 1: comparing, by the augmented reality server, trigger items identified in the information relating to the physical target captures at the plurality of electronic devices; determining, by the augmented reality server based on whether the trigger items identified in the information relating to the physical target captures at the plurality of electronic devices are same, whether the physical target captures at the plurality of electronic devices relate to same physical target;
Correspond.
and responsive to a determination that the 


communicating, by the augmented reality server process to the multiple electronic devices, an indication that augmented reality sessions triggered by the trigger item on the multiple electronic devices are part of a collaborative augmented reality session,
Claim 1: providing, by the augmented reality server to the plurality of electronic devices, an indication that the augmented reality presentations generated at the plurality of electronic devices are part of a collaborative augmented reality session; and
Correspond.
wherein, for the collaborative augmented reality session, the multiple electronic devices respond to any collaborative input that modifies a respective augmented reality presentation by communicating information pertaining to the collaborative input to other electronic devices that are part of the collaborative augmented reality session.
Claim 1: providing, by the augmented reality server from an augmented reality content database, same augmented reality content to the plurality of electronic devices for augmenting the augmented reality presentations at the plurality of electronic devices.
Claim 2: receiving, by the augmented reality server from the plurality of electronic 


As analyzed above, the claims are not identical however the claimed subject matter of each corresponds (claims 1 and 2 of patent ‘200 provide more details on the augmented reality method).  Therefore, it would have been obvious to modify claims 1 and 2 of patent ‘200 as claim 1 of the application due to equivalent subject matter.  Similarly claims 2-20 of the application are rejected by claims 1-20 of patent ‘200.

Allowable Subject Matter
Claims 1-20 would be allowed with submission of terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
receiving, from multiple electronic devices by an augmented reality server process, information identifying a trigger item that triggers a respective augmented reality session on a respective electronic device of the multiple electronic devices; 

responsive to a determination that the information from the multiple electronic devices relates to the same physical target, communicating, by the augmented reality server process to the multiple electronic devices, an indication that augmented reality sessions triggered by the trigger item on the multiple electronic devices are part of a collaborative augmented reality session, 
wherein, for the collaborative augmented reality session, the multiple electronic devices respond to any collaborative input that modifies a respective augmented reality presentation by communicating information pertaining to the collaborative input to other electronic devices that are part of the collaborative augmented reality session, of independent claims 1 and 8 and similarly of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628